Citation Nr: 1403090	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  08-11 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from September 1968 to August 1970.  This case originally came before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision.  In January 2011, the Board denied a compensable evaluation for residuals of a laceration to the right index finger, reopened a claim for service connection for paranoid schizophrenia, and remanded the reopened claim for service connection for paranoid schizophrenia, as well as the claims for service connection for GERD, hypertension and an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), to the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama to obtain VA treatment records dated from 1972 to 1974 from the Tuskegee VAMC and to obtain nexus opinions on the issues still on appeal.  An April 2012 rating decision granted service connection for PTSD and assigned a 30 percent rating effective August 31, 2007.

As an unsuccessful attempt was made to obtain VA treatment records from the Tuskegee VAMC and VA nexus opinions were obtained and added to the record in June 2012, there has been substantial compliance with the January 2011 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) ((Holding that remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with remand directives)). 

The Veteran testified at a travel board hearing before the undersigned at the RO in June 2010, and a transcript of the hearing is of record.



FINDINGS OF FACT

1.  The Veteran does not have GERD as a result of service or due to a service-connected disability.

2.  The Veteran does not have hypertension that began in service or within a year of discharge or is causally related to a service-connected disability.

3.  The Veteran does not have paranoid schizophrenia that began in service or within a year of discharge or is causally related to a service-connected disability.


CONCLUSIONS OF LAW

1.  GERD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  

2.  Hypertension was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

3.  Paranoid schizophrenia was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

4.  The Veteran does not have GERD, hypertension, or paranoid schizophrenia that is proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 5103A, 5107, 7104 (West 2002); 38 C.F.R. § 3.310 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2012); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A letter was sent to the Veteran in December 2007, prior to adjudication, informing him of the requirements needed to establish entitlement to service connection.  

In accordance with the requirements of VCAA, the December 2007 letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  Additional private medical evidence was subsequently added to the claims file after the letter.  In compliance with the duty to notify, the Veteran also was informed in the December 2007 letter on disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  VA evaluations with nexus opinions were obtained in June 2012.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the June 2012 VA examinations and opinions obtained in this case are adequate, as they are based on a reading of the service and post-service medical records in the Veteran's claims files and the recent examination findings.  There is adequate medical evidence of record to make a determination on the issues decided in this case.  Accordingly, the Board finds that VA's duty to assist by obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).   

The Veteran has been given ample opportunity to present evidence and argument in support of his claims, including at his June 2010 personal hearing.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Veteran was assisted at the hearing by his accredited representative from The American Legion.  The representative and the undersigned asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disabilities are related to his complaints during service.  They also asked questions to ascertain the existence of any outstanding potential available evidence to substantiate the claims.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for service connection.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).


Analysis of the Claims

The Veteran contends that he has GERD, hypertension, and paranoid schizophrenia as a result of service or service-connected disability. 
Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992). 

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection may be presumed for certain chronic diseases, such as hypertension and paranoid schizophrenia, that are manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. § 3.307, 3.309(a) (2013).

Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. 
§ 3.310(a).  Allen v. Brown, 7 Vet. App. 439 (1995).  

In order to prevail on the issue of entitlement to secondary service connection there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  

Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider is weighed by such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  Prejean v. West, 13 Vet. App. 444 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).  See also Claiborne v. Nicholson, 19 Vet. App. 181 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the Veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345 (1998).

In order for a medical opinion to be probative, the medical examiner must have correct information regarding the relevant facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), Guerrieri v. Brown, 4 Vet. App. 467 (1993) (observing that the evaluation of medical evidence involves inquiry into, inter alia, the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches); see Shipwash v. Brown, 8 Vet.App. 218 (1995); Flash v. Brown, 8 Vet.App. 332 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of the Veteran's claims folder); but see  D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not necessary for a VA medical examiner to specify review of the claims folder where it is clear from the report that the examiner has done so and is familiar with the claimant's extensive medical history).

As a general matter, the separation examination report was generated with a view towards ascertaining the Veteran's then-state of physical fitness; it is akin to a statement of diagnosis or treatment and is therefore of increased probative value, reflecting the Veteran's then state of physical fitness.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).


GERD

The Veteran's service treatment records do not reveal any complaints or findings of a gastrointestinal disability, including on his July 1970 separation medical history and examination reports.  

VA treatment records for May 2007 reveal that the Veteran's problems included GERD.

The Veteran testified at his June 2010 travel board hearing that he has been treated for his GERD for a long time and that the condition is aggravated by his psychiatric problems.  

On VA psychiatric evaluation in August 2011, the diagnoses included GERD.

The Veteran complained on VA examination in June 2012 of heart burn and reflux.  GERD was diagnosed.  After review of the record and examination of the Veteran, the examiner concluded that GERD is a common medical condition in the general population and that the Veteran's GERD is at least as likely as not a "life event," as his symptoms are intermittent and respond to treatment; and that it is less likely than not that his condition is worsened by his service-connected PTSD.

The evidence noted above reveals that there were no complaints or findings indicative of GERD in service, including on separation evaluation in July 1970, and that the initial notation of evidence related to GERD was not until May 2007, which is more than 36 years after service discharge.  Evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Attempts were made to obtain relevant VA treatment records from the 1970's, but it was determined that any possible records were unavailable.

Additionally, the recent VA nexus opinion on file dated in June 2012, which is based on examination of the Veteran and review of the claims files and contain a supporting rationale, is against the claim on both a direct and a secondary basis.  There is no medical opinion in favor of the claim.  Consequently, service connection for GERD is not warranted.

Due consideration has been given to the hearing testimony and written statements on file in support of the Veteran's claim.  Although the Veteran can provide competent evidence as to his subjective symptoms, testimony and statements cannot provide competent evidence to establish the etiology of any current diagnosis.  Laypersons are not competent to provide evidence in certain medical situations.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The disability at issue is of such complex nature that it does not lend itself to a lay diagnosis by someone who has not been shown to have had medical training.

In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim denied above, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Hypertension

Under Diagnostic Code 7101 for hypertensive vascular diseases (hypertension and isolated systolic hypertension), a 10 percent rating is warranted for diastolic pressure predominantly 100 or more, or: systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted for diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  A 40 percent rating is warranted for diastolic pressure predominantly 120 or more.  A maximum rating of 60 percent is warranted for diastolic pressure predominantly 130 or more. 

NOTE (1): Hypertension or isolated systolic hypertension must be confirmed by readings taken two more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic pressure is predominately 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm. 

NOTE (2): Evaluate hypertension due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, as part of the condition causing it rather than by a separate evaluation. 

NOTE (3): Evaluate hypertension separately from hypertensive heart disease and other types of heart disease. 

38 C.F.R. § 4.104, Diagnostic Code 7101 (2013). 

The Veteran's service treatment records do not reveal any elevated blood pressure readings or diagnosis of hypertension.    

April 1968 to September 1977 treatment reports from R., J. McLaughlin, M.D., reveal blood pressure readings within the VA definition of normal until a reading of 136/90 in March 1971.  Subsequent readings in June 1972, October 1972, and March 1973 were normal.  Intermittent elevated readings were recorded in October 1974 and March 1977.  Elevated blood pressure readings were subsequently recorded in private treatment records in June and July 1979 and in 1991.

The diagnoses on VA psychiatric evaluation in August 2011 included a history of hypertension.

The Veteran testified at his June 2010 hearing that he had had hypertension for more than 20 years and believed that stress from his PTSD had aggravated his hypertension.

After review of the claims files, a fee-basis physician concluded in June 2012 that it was at least as likely as not that the Veteran's hypertension is a "life event" and not related to service or to service-connected PTSD, to include aggravation beyond normal progression, because the Veteran's hypertension is well controlled on one medication.  This physician noted that African-American males tend to have blood pressure issues present at an earlier age in the general population, with the Center for Disease Control (CDC) statistics showing more than 38 percent of African-American males in 1988-1994 had a diagnosis of high blood pressure or elevated blood pressure, which does not include the portion of the African-American male population who are thought to be undiagnosed with high blood pressure.  It was noted that the 1988-1994 time frame was within the time frame given by the Veteran for being originally diagnosed with hypertension.

A high blood pressure reading was not shown in service.  Although an elevated blood pressure reading is reported in March 1971, which is within a year of service discharge, subsequent readings in 1972 and 1973 were within normal limits.  As noted above, hypertension is not shown based on just one blood pressure reading.  In fact, hypertension was not diagnosed until several years after service discharge.  Additionally, the only nexus opinion on file, which is based on a review of the record and includes a rationale, is against the claim on either a direct or secondary basis.  Consequently, service connection for hypertension, to include on a secondary basis, is not warranted.    

Although the Veteran is competent to report symptoms that he believes are due to hypertension, such as headaches and dizziness, he is clearly not competent to report that he has hypertension due to service or to service-connected PTSD.  Laypersons are not competent to provide evidence in certain medical situations, to include in a case involving the cause of hypertension.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  While the Veteran's representative contended in December 2013 that it was unjust to use statistics of a certain population, African-American males, to provide a negative opinion on hypertension, the Board would note that this is a rational use of the information provided because it relates to the physician's conclusion in this case on whether the Veteran's hypertension is related to his service-connected PTSD.  While the Veteran's representative also cites to the VA database on PTSD to support a conclusion that the Veteran's hypertension is related to his PTSD, the representative provides general statements of a causal connection but does not provide any specific medical evidence relevant to this particular case.

Consequently, because all of the requirements for service connection, to include on a secondary basis, are not shown, the Veteran does not have hypertension due to service, to include as secondary to service-connected PTSD.  

Based on the above, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for hypertension, to include as secondary to service-connected PTSD; and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


Paranoid Schizophrenia

With respect to the Veteran's claim for service connection for paranoid schizophrenia, the Board would note that he is currently assigned a 30 percent rating for PTSD.

Although it is unclear whether the Veteran checked "yes" or "no" on his July 1968 pre-induction medical history report to the question of whether he had a history of frequent or terrifying nightmares, it did not report nervous trouble of any sort or depression; no psychiatric problem was noted on medical evaluation in July 1968.  No psychiatric problem was noted on his discharge medical evaluation report in July 1970.  According to a May 1970 CID Investigative Report, a gas canister was thrown into a classroom and several people, including the Veteran, sustained minor injuries while trying to exit the building.

The Veteran was hospitalized at a VA facility in September and October 1972 for nervousness.  Examination revealed vague ideation and some delusions.  The discharge diagnosis was schizophrenic reaction, paranoid type.  

According to an August 1977 private medical report, the Veteran gave a history of having injured his hand attempting to escape from a basement area, which was under the supply room at Fenton Army Airfield in Germany, when a grenade was thrown into the area.  The diagnoses included anxiety reaction, conversion type.

According to an April 1979 private physician's affidavit, the Veteran complained of nervousness since service.

A May 1973 affidavit from T. S. Jackson, M.D., contains a diagnosis of anxiety reaction, marked, manifested by various somatic complaints without organic findings.  According to an April 1979 affidavit from Dr. Jackson, the Veteran reported that he was nervous shortly after service discharge and "seemed to shake all over."  A diagnosis of a nervous disorder was made and he was sent to a VA hospital in 1972.  He continued to be nervous.  The impression was anxiety reaction - emotional instability characterized subjectively by anxiety, apprehension, tension, fatigue, sweating, palpation, and insomnia.

The impression on a September 1979 VA Medical Certificate is probably hysterical conversion reaction, rule out nerve injury.

VA treatment reports for May 2007 reveal that the Veteran's problems included paranoid schizophrenia.

The diagnosis on a March 2007 report from T. M. Covin, Ed. D., was schizophrenia, paranoid type by history, rule out PTSD.

VA treatment reports dated in February 2008 contain an assessment of paranoid schizophrenia.

According to a May 2008 statement from J. C. Wessner, M.D., the Veteran was diagnosed with schizophrenia in service.

Also on file are treatment records from Dr. Covin dated from August to October 2009.  Dr. Covin opined that it was not likely that someone with paranoid schizophrenia could have lived a productive life without any formal behavioral health involvement for such a long period of time.  Dr. Covin diagnosed PTSD, dysthymic disorder, and schizoid personality disorder.

According to a June 2010 statement from Dr. Wessner, the Veteran was involved in a fragging incident in service.  Since the incident, he has experienced chronic anxiety, insomnia, depression, and flashbacks.  At times, he suffers from delusions, impairment of judgment, and hallucinations.  It was noted that he was diagnosed with paranoid schizophrenia in 1972.

The Veteran testified at his June 2010 hearing that he has had psychiatric problems ever since a grenade was thrown into a basement area in service, in which the room filled with smoke and he cut his hand trying to get out of the room.

The diagnoses on VA psychiatric evaluation in August 2011 included PTSD, noncombat related (very mild).  It was noted that there was no evidence of schizophrenia.

Based on a review of the foregoing, the Board finds that service connection is not warranted for any additional psychiatric disorder, to include paranoid schizophrenia.  No psychiatric disorder was diagnosed in service, including on discharge evaluation in July 1970, or within a year of service discharge.  Although the Veteran was hospitalized in September 1972 for nervousness, and paranoid schizophrenia was diagnosed, this is more than two years after discharge.  

The May 2008 notation by Dr. Wessner that the Veteran was diagnosed with schizophrenia in service appears to be based on the Veteran's history; the Board notes, however, that schizophrenia was not diagnosed until more than two years after service discharge.  Moreover, Dr. Covin concluded in June 2010 that it was unlikely that the Veteran could have functioned as he did if he had paranoid schizophrenia; and it was concluded on VA evaluation in August 2011, which included review of the record, that he had PTSD but did not have schizophrenia. 

The Veteran's lay statements contending that his symptoms began in service have been taken into consideration in this case.  However, as noted above, he is not competent to report that he has a complex condition such as paranoid schizophrenia due either to service or to service-connected PTSD.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

Finally, in reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against this claim for service connection, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Consequently, Service connection for paranoid schizophrenia is denied. 


ORDER

Entitlement to service connection for GERD is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for paranoid schizophrenia is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


